                    Case 19-50776-CSS                  Doc 69        Filed 11/16/20            Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 11

    PROMISE HEALTHCARE GROUP, LLC, et al.,                                 Case No. 18-12491 (CSS)

                     Debtors. 1                                            (Jointly Administered)


    PROMISE HEALTHCARE, INC., BOSSIER
    LAND ACQUISITION CORP., PROMISE
    HEALTHCARE OF LOUISIANA, INC., AND
    PROMISE PROPERTIES OF SHREVEPORT,
    LLC,                                                                   Adv. Proc. No. 19-50776 (CSS)

                     Plaintiffs,                                           Re: Adv. D.I. 49, 50, 55 and 61

    v.

    KPC PROMISE HEALTHCARE, LLC and
    STRATEGIC GLOBAL MANAGEMENT, INC.,

                     Defendants.


             NOTICE OF WITHDRAWAL OF DEFENDANTS’ MOTION TO COMPEL
             PRODUCTION OF DOCUMENTS FROM NON-PARTIES MARK TRESS,
                HANCOCK WHITNEY BANK AND LEXMARK HOLDINGS LLC
1The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital, L.L.C. (5340), Promise
Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land
Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise
Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise
Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise
Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital
Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861),
Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco,
CA 94111.
              Case 19-50776-CSS       Doc 69         Filed 11/16/20    Page 2 of 2




       PLEASE TAKE NOTICE that Defendants KPC Promise Healthcare, LLC and Strategic

Global Management, Inc., by their undersigned counsel, hereby withdraw their Motion to Compel

Production of Documents From Non-Parties Mark Tress, Hancock Whitney Bank and Lexmark

Holdings LLC [Adv. D.I. 49] without prejudice.

Dated: November 15, 2020
       Wilmington, Delaware

                                                     BARNES & THORNBURG, LLP

                                                     /s/ Thomas E. Hanson, Jr.
                                                     Thomas E. Hanson, Jr. (No. 4102)
                                                     Kevin G. Collins (No. 5149)
                                                     1000 N. West Street, Suite 1500
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 300-3434
                                                     Facsimile: (302) 300-3456
                                                     Email: thanson@btlaw.com
                                                            kcollins@btlaw.com

                                                     -and-

                                                     BUCHALTER, A Professional
                                                     Corporation

                                                     Mary H. Rose (admitted pro hac vice)
                                                     Paul S. Arrow (admitted pro hac vice)
                                                     1000 Wilshire Boulevard, Suite 1500
                                                     Los Angeles, California 90017
                                                     Telephone: (213) 891-0700
                                                     Facsimile: (213) 896-0400
                                                     Email: mrose@buchalter.com
                                                             parrow@buchalter.com

                                                     Attorneys for Defendants KPC Promise
                                                     Healthcare, LLC and Strategic Global
                                                     Management, Inc.




                                                 2
